BASKIN, Judge
(concurring).
I concur in the affirmance of the circuit court’s denial of the Garcias’ petition for a writ of mandamus, but find it appropriate to comment on the county court judge’s actions. Presiding in a small claims action, the county court judge informed defendants that he would grant their motion to dismiss only after they deposited into the court's registry the amount of an adverse judgment obtained in another lawsuit by the plaintiff in the small claims matter. That type of requirement is disfavored. “[Cjourts have generally disapproved financial pre-conditions to bringing claims or asserting defenses in court aside from court related filing fees.” G.B.B. Investments, Inc. v. Hinterkopf 343 So.2d 899, 901 (Fla. 3d DCA 1977) (emphasis supplied). I concur in affirmance, however; defensive motions are unnecessary in small claims actions, and the trial court’s refusal to dispose of the motion means the matter will proceed to trial. See SCR 7.090. If an adverse decision is rendered, the Garcias will have appropriate remedies available.